NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          July 20, 2015

      Hon. Douglas H. Pettit                      Hon. Luis V. Saenz
      Attorney At Law                             District Attorney
      680 E. St. Charles Ave., Ste 600            964 E. Harrison
      Brownsville, TX 78521                       Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Rene B. Gonzalez
      Assistant District Attorney
      964 E. Harrison Street, 4th Floor
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00457-CR
      Tr.Ct.No. 2013-DCR-1953-E
      Style:    Victor Hernandez v. The State of Texas


          State’s motion for extension of time to file brief in the above cause was this day
      GRANTED by this Court. The time has been extended to Friday, August 14, 2015.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch

      cc:   Ms. Sue Chaney Saenz (DELIVERED VIA E-MAIL)